


LONG TERM INCENTIVE PLAN
UNIT VESTING AGREEMENT


Under the American Residential Properties, Inc.
2012 Equity Incentive Plan






Name of Grantee:__________________________                    
Number of LTIP Units:______________________            
Grant Date:__________ __, 20__
Final Acceptance Date:__________ __, 20__


Pursuant to the American Residential Properties, Inc. 2012 Equity Incentive Plan
(the “Plan”), as amended through the date hereof, and the Agreement of Limited
Partnership, dated as of May 11, 2012, as amended through the date hereof (the
“Partnership Agreement”), of American Residential Properties OP, L.P., a
Delaware limited partnership (“ARP OP”), American Residential Properties, Inc.,
a Maryland corporation (the “Company”) and the sole member of American
Residential GP, LLC, a Delaware limited liability company, the general partner
of ARP OP (the “General Partner”), and for the provision of services to or for
the benefit of ARP OP in a partner capacity or in anticipation of being a
partner, hereby grants to the Grantee named above an Other Equity-Based Award
(as defined in the Plan) (an “Award”) in the form of, and by causing ARP OP to
issue to the Grantee named above, the number of LTIP Units specified above
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance of this Long Term
Incentive Plan Unit Vesting Agreement (this “Agreement”), the Grantee shall
receive, effective as of the Grant Date, the number of LTIP Units specified
above, subject to the restrictions and conditions set forth herein and in the
Partnership Agreement. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Partnership Agreement, attached hereto as
Annex A, or the Plan, as applicable, unless a different meaning is specified
herein. Reference is made to that certain Employment Agreement entered into by
and between the Company and the Grantee effective as of __________ __, 20__ (the
“Employment Agreement”).


1.    Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on the Final Acceptance Date specified above by (i) signing
and delivering to ARP OP a copy of this Agreement and (ii) unless the Grantee is
already a Limited Partner, signing, as a Limited Partner, and delivering to ARP
OP a counterpart signature page to the Partnership Agreement. Upon acceptance of
this Agreement by the Grantee, the Partnership Agreement shall be amended to
reflect the issuance to the Grantee of the LTIP Units so accepted, effective as
of the Grant Date. Thereupon, the Grantee shall have all the rights of a Limited
Partner with respect to the number of LTIP Units specified above, as set forth
in the Partnership Agreement, subject, however, to the restrictions and
conditions specified in Section 2 below.


    




--------------------------------------------------------------------------------




2.    Restrictions and Conditions.


(a)    The records of ARP OP evidencing the LTIP Units granted herein shall bear
an appropriate legend, as determined by ARP OP in its sole discretion, to the
effect that such LTIP Units are subject to restrictions as set forth herein and
in the Partnership Agreement.


(b)    LTIP Units granted herein may not be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed of by the Grantee prior to
vesting.


(c)    Subject to the provisions of Section 4 below, any LTIP Units (and the
proportionate amount of the Grantee’s Capital Account balance attributable to
such LTIP Units) subject to this Award that have not become vested on or before
the date that the Grantee’s employment with the Company and its Affiliates (as
defined in the Plan) terminates shall be forfeited as of the date that such
employment terminates.


3.    Vesting of LTIP Units. The restrictions and conditions in Sections 2(b)
and 2(c) of this Agreement shall lapse with respect to the LTIP Units granted
herein in the amounts and on the Vesting Dates specified below:


Number of
LTIP Units Vested                Vesting Dates


[______]                __________ __, 20__
[______]                __________ __, 20__
[______]                __________ __, 20__


4.    Acceleration of Vesting in Special Circumstances. All LTIP Units granted
herein that have not already become vested in accordance with Section 3 above
shall automatically become fully vested on the date specified below if the
Grantee remains in the continuous employ of the Company or an Affiliate from the
Grant Date until such date:


(a)    the date that the Grantee’s employment with the Company and its
Affiliates ends on account of the Grantee’s termination of employment by the
Company without Cause (as defined in the Employment Agreement) or the Grantee’s
resignation with Good Reason (as defined in, and in accordance with, the
Employment Agreement) or upon the Grantee’s resignation following receipt by the
Grantee of notice by the Company of non-renewal of the Employment Agreement, so
long as such resignation occurs within 90 days following the Grantee’s receipt
of such notice of non-renewal; provided, that in each case the Grantee has
satisfied the requirements of Section 5(b) of the Employment Agreement;


(b)    the date that the Grantee’s employment ends on account of the Grantee’s
death or disability as provided in the Employment Agreement; or


(c)    a Control Change Date.


    




--------------------------------------------------------------------------------




5.    Merger-Related Action. In contemplation of and subject to the consummation
of a consolidation or merger or sale of all or substantially all of the assets
of the Company in which outstanding common stock are exchanged for securities,
cash, or other property of an unrelated corporation or business entity or in the
event of a liquidation of the Company (in each case, a “Transaction”), the
Board, or the board of trustees or directors of any corporation assuming the
obligations of the Company (the “Acquiror”), may, in its discretion, take any
one or more of the following actions, as to the outstanding LTIP Units subject
to this Award: (i) provide that such LTIP Units shall be assumed or equivalent
awards shall be substituted, by the acquiring or succeeding entity (or an
affiliate thereof), and/or (ii) upon prior written notice to the LTIP
Unitholders (as defined in the Partnership Agreement) of not less than 30 days,
provide that such LTIP Units shall terminate immediately prior to the
consummation of the Transaction. The right to take such actions (each, a
“Merger-Related Action”) shall be subject to the following limitations and
qualifications:


(a)    if all LTIP Units awarded to the Grantee hereunder are eligible, as of
the time of the Merger-Related Action, for conversion into Common Units (as
defined in and in accordance with the Partnership Agreement) and the Grantee is
afforded the opportunity to effect such conversion and receive, in consideration
for the Common Units into which his LTIP Units shall have been converted, the
same kind and amount of consideration as other holders of Common Units in
connection with the Transaction, then Merger-Related Action of the kind
specified in (i) or (ii) above shall be permitted and available to the Company
and the Acquiror;


(b)    if some or all of the LTIP Units awarded to the Grantee hereunder are
not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and the
acquiring or succeeding entity is itself, or has a subsidiary which is organized
as a partnership or limited liability company (consisting of a so-called
“UPREIT” or other structure substantially similar in purpose or effect to that
of the Company and ARP OP), then Merger-Related Action of the kind specified in
clause (i) of this Section 5 above must be taken by the Acquiror with respect to
all LTIP Units subject to this Award which are not so convertible at the time,
whereby all such LTIP Units covered by this Award shall be assumed by the
acquiring or succeeding entity, or equivalent awards shall be substituted by the
acquiring or succeeding entity, and the acquiring or succeeding entity shall
preserve with respect to the assumed LTIP Units or any securities to be
substituted for such LTIP Units, as far as reasonably possible under the
circumstances, the distribution, special allocation, conversion and other rights
set forth in the Partnership Agreement for the benefit of the LTIP Unitholders;
and


(c)    if some or all of the LTIP Units awarded to the Grantee hereunder are
not, as of the time of the Merger-Related Action, so eligible for conversion
into Common Units (in accordance with the Partnership Agreement), and after
exercise of reasonable commercial efforts the Company or the Acquiror is unable
to treat the LTIP Units in accordance with Section 5(b), then Merger-Related
Action of the kind specified in clause (ii) of this Section 5 above must be
taken by the Company or the Acquiror, in which case such action shall be subject
to a provision that the settlement of the terminated award of LTIP Units which
are not convertible into Common Units requires a payment of the same kind and
amount of consideration payable in connection with the Transaction to a holder
of the number of Common Units into which the




--------------------------------------------------------------------------------




LTIP Units to be terminated could be converted or, if greater, the consideration
payable to holders of the number of common shares into which such Common Units
could be exchanged (including the right to make elections as to the type of
consideration) if the Transaction were of a nature that permitted a revaluation
of the Grantee’s capital account balance under the terms of the Partnership
Agreement, as determined by the Committee in good faith in accordance with the
Plan.


6.    Distributions. Distributions on the LTIP Units shall be paid currently to
the Grantee in accordance with the terms of the Partnership Agreement. The right
to distributions set forth in this Section 6 shall be deemed a Dividend
Equivalent Right for purposes of the Plan.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to all of the terms and conditions of the Plan and
the Partnership Agreement.


8.    Covenants. The Grantee hereby covenants as follows:
    
(a)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to ARP OP in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as ARP OP may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Internal Revenue
Code of 1986, as amended (the “Code”), applicable to ARP OP or to comply with
requirements of any other appropriate taxing authority.


(b)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and the Company hereby
consents thereto. The Grantee has delivered with this Agreement a completed,
executed copy of the election form attached hereto as Annex B. The Grantee
agrees to file the election (or to permit ARP OP to file such election on the
Grantee’s behalf) within thirty (30) days after the Grant Date with the IRS
Service Center at which such Grantee files his personal income tax returns, and
to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the LTIP Units are awarded to the Grantee.


(c)    The Grantee hereby agrees that Grantee does not have the intention to
dispose of the LTIP Units subject to this Award within two years of receipt of
such LTIP Units. ARP OP and the Grantee hereby agree to treat the Grantee as the
owner of the LTIP Units from the Grant Date. The Grantee hereby agrees to take
into account the distributive share of ARP OP income, gain, loss, deduction, and
credit associated with the LTIP Units in computing the Grantee’s income tax
liability for the entire period during which the Grantee has the LTIP Units.


(d)    The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal tax purposes. In the event that those proposed regulations are
finalized, the Grantee hereby agrees to cooperate with ARP OP in amending this
Agreement and the Partnership Agreement, and to take such other action as may be
required, to conform to such regulations.


        




--------------------------------------------------------------------------------




(e)    The Grantee hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units.


9.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.


10.    Amendment. The Grantee acknowledges that the Plan may be amended or
canceled or terminated in accordance with Article XVI thereof and that this
Agreement may be amended or cancelled by the Committee, on behalf of ARP OP, for
the purpose of satisfying changes in law or for any other lawful purpose,
provided that no such action shall adversely affect the Grantee’s rights under
this Agreement without the Grantee’s written consent. The provisions of
Section 5 of this Agreement applicable to the termination of the LTIP Units
covered by this Award in connection with a Transaction (as defined in Section 5
of this Agreement) shall apply, mutatis mutandi to amendments, discontinuance or
cancellation pursuant to this Section 10 or the Plan.


11.    No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.


12.    Notices. Notices hereunder shall be mailed or delivered to ARP OP at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with ARP OP or, in either case, at such other address as one
party may subsequently furnish to the other party in writing.


13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of , related
to or from this Agreement, any breach hereof or any action covered hereby, shall
be resolved within the State of Delaware and the parties hereto consent and
submit to the jurisdiction of the federal and state courts located within the
City of Phoenix, Arizona. The parties hereto further agree that any such action
or proceeding brought by either party to enforce any right, assert any claim,
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in federal or state courts located within the City of
Phoenix, Arizona.




[Signatures appear on following page.]




--------------------------------------------------------------------------------




 
 
AMERICAN RESIDENTIAL PROPERTIES, INC.
    a Maryland corporation
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
    a Delaware corporation
 
 
 
 
 
 
 
By:
American Residential GP, LLC, its general partner
 
 
 
 
 
 
By:
American Residential Properties, Inc. its sole member
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 





The foregoing agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.


 
 
 
Date:
 
Grantee's Signature
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    


[Signature page to LTIP Unit Vesting Agreement - time-based - executives]




--------------------------------------------------------------------------------




Schedule to Section 83(b) Election-Vesting Provisions of LTIP Units




The LTIP Units are subject to time-based vesting with 33% vesting on __________
__, 20__, 33% vesting on __________ __, 20__, and 33% vesting on __________ __,
20__, subject to acceleration in the event of certain extraordinary transactions
or termination of the Taxpayer’s employment for cause in certain circumstances.
Unvested LTIP Units are subject to forfeiture in the event of the termination of
the Taxpayer’s employment with American Residential Properties, Inc. or its
affiliates in certain circumstances.


